Citation Nr: 0722316	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  06-21 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injury, left lower extremity.

2.  Entitlement to service connection for residuals of cold 
injury, right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



LAW CLERK FOR THE BOARD

C. Auringer, Law Clerk

INTRODUCTION

The veteran served on active duty from September 1950 to June 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefits currently sought on appeal.  The veteran's claim was 
received in September 2004.


FINDINGS OF FACT

1.  The veteran was exposed to extreme cold during his active 
service.

2.  The veteran's peripheral neuropathy and onychomycosis of 
his toenails have been causally related to his active 
service.


CONCLUSIONS OF LAW

1.  The veteran's peripheral neuropathy and onychomycosis of 
the toenails of the left lower extremity were incurred in his 
active service.  38 U.S.C.A. §§ 1101, 1110, 1154(a), 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) 
(2006). 

2.  The veteran's peripheral neuropathy and onychomycosis of 
the toenails of the right lower extremity were incurred in 
his active service.  38 U.S.C.A. 
§§ 1101, 1110, 1154(a), 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304(d) (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board notes that the agency of 
original jurisdiction (AOJ) has a duty to notify and assist 
the veteran under 38 U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159 (2006).  As will be discussed below, the 
Board finds that service connection for cold injury residuals 
is warranted; therefore, a full discussion of whether VA met 
these duties is not needed.  It is important to note, 
however, that the AOJ provided notice with respect to the 
initial disability rating and effective date elements of the 
claim in June and December 2006.  

Service Connection

A service-connected disability is one that was incurred in or 
aggravated during active service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a) (2006).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  

To establish direct service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2006); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

Medical records confirm that the veteran has residual 
symptoms of a cold injury, including peripheral neuropathy, 
onychomycosis of toenails, and leg cramps.  See report of 
private physician, October 2004; see also VA Compensation and 
Pension Exam, June 2005.  Accordingly, the first element of 
service connection has been satisfied.

When determining whether there was an in-service incurrence 
or aggravation of a disability in service connection claims, 
due consideration shall be given to the places, types, and 
circumstances of the veteran's service as shown by his 
service record, the official history of each organization in 
which the veteran served, the veteran's medical records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a). 

The veteran contends that his current disability is the 
result of exposure to extreme cold during his active duty 
service in Korea, and that he has had no post-service 
exposure to cold.  See Hearing Transcript, February 2007.  
The veteran has testified that he spent the winter months of 
his active duty service residing in pup tents in Korea, 
continuously exposed to sub-zero temperatures and inclement 
weather with only field clothes and jackets, and very little 
refuge from the cold.  See Notice of Disagreement, January 
2006.  He further testified that he performed his job duties 
(cooking) in a tent without cover and that he delivered the 
food to the front lines.  See Hearing Transcript, February 
2007.  The veteran's service personnel records support the 
veteran's testimony in that they contain a letter of 
commendation for the veteran's good work under "extremely 
adverse conditions."  See Letter of Commendation, December 
1951.    

Giving due consideration to the places, types, and 
circumstances of the veteran's service as shown by his 
service record, the official history of each organization in 
which the veteran served, the veteran's medical records, and 
all pertinent medical and lay evidence, the veteran's 
contention of exposure to cold during his active duty service 
is consistent with the circumstances, conditions and 
hardships of service during the winter months in Korea, and 
his testimony to this effect is considered credible.  
Accordingly, the second element of service connection is 
established.  

Regarding the nexus between the current disability and the 
in-service incurrence, the record contains reports from a 
private physician and a VA physician, both of whom examined 
the veteran and concluded that his current symptoms, 
including peripheral neuropathy, onychomycosis of toenails, 
and leg cramps, are most likely related to his exposure to 
cold during his active service.  See VA Compensation and 
Pension Exam, June 2005.  Again, the record contains 
competent evidence of a current disability that is medically 
related to the veteran's service.  Therefore, service 
connection is warranted.  The Board notes that in reaching 
this conclusion, the evidence is at least in equipoise, and 
the benefit of the doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

 
ORDER

Entitlement to service connection for peripheral neuropathy 
and onychomycosis of the toenails of the left lower extremity 
is granted, subject to governing criteria applicable to the 
payment of monetary benefits.

Entitlement to service connection for peripheral neuropathy 
and onychomycosis of the toenails of the right lower 
extremity is granted, subject to governing criteria 
applicable to the payment of monetary benefits.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


